 Case 6:18-cv-01780-ACC-TBS Document 6 Filed 11/07/18 Page 1 of 2 PageID 61



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

JESSE WOODS,

       Plaintiff,
                                                     Case No.: 6:18-cv-1780-Orl-22-TBS
vs.

FORFEITURE SUPPORT
ASSOCIATES, LLC.,

       Defendant.
                                                     /

             PLAINTIFF’S NOTICE OF PENDENCY OF OTHER ACTIONS

       In accordance with Local Rule 1.04(d), I certify that the instant action:

      IS              related to pending or closed civil or criminal cases(s) previously filed in
                      this Court, or any other Federal or State court, or administrative agency as
                      indicated below:

  X    IS NOT         related to any pending or closed civil or criminal case filed with this
                      Court, or any other Federal or State court, or administrative agency.

     I certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than fourteen days after appearance of the party.


                                           Respectfully submitted,

                                           s/David H. Spalter
                                           David H. Spalter, Esquire
                                           Florida Bar No. 0966347
                                           JILL S. SCHWARTZ & ASSOCIATES, P.A.
                                           655 W. Morse Boulevard, Suite 212
                                           Winter Park, Florida 32789
                                           Telephone: (407) 647-8911
                                           Facsimile: (407) 628-4994
                                           E-mail: dspalter@schwartzlawfirm.net

                                           Attorneys for Plaintiff
 Case 6:18-cv-01780-ACC-TBS Document 6 Filed 11/07/18 Page 2 of 2 PageID 62




                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 7, 2018, I electronically filed the foregoing Plaintiff’s

Notice of Pendency of Other Actions with the Clerk of Court by using CM/ECF system, which

will send a notice of electronic filing to all counsel of record.



                                                       s/David H. Spalter
                                                       David H. Spalter, Esquire




                                                   2
